DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/05/2020 has been considered.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, line 5, the “electrical device”, must be shown of the feature(s) cancelled from the claim.  No new matter should be entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitorida et al. (US Pub. 2015/0098723.)
	Regarding claim 1, Mitorida (fig. 1) discloses an image forming apparatus (10) comprising: an image forming device (14) configured to form an image on a recording medium (par. 16); a sheet feeder (12) configured to store the recording medium and convey the recording medium toward the image forming device (par. 16); and a housing (11) configured to accommodate an electrical device (i.e. fixing device 64) in the housing, the housing including: a housing body (11); and a drawer (100) configured to be drawn out from the housing body (par. 29), the drawer including: a bottom plate (104) on which the electrical device is placeable and a partition (98) above the bottom plate on which the electrical device is placeable (par. 36-40, fig. 3-4.)
	Regarding claim 2, Mitorida discloses wherein a length of the partition in a draw-out direction of the drawer is shorter than a length of the bottom plate in the draw-out direction, and wherein the partition is disposed above a rear portion of the bottom plate in the draw- out direction (see fig. 3.)

	Regarding claim 4, Mitorida discloses wherein the housing body includes a heat exhaustion member (75, 76, par. 62, fig. 6) configured to exhaust internal heat outside of the housing body.
	Regarding claim 5, Mitorida discloses wherein a top plate of the housing includes an opening having a size configured to allow the electrical device to be replaced (fig. 3).
	Regarding claim 6, Mitorida discloses wherein the electrical device (i.e. fixing device 64) is a network device (fixing device is considered a network device since it’s interconnecting with other components of the image forming apparatus.)

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOANG X NGO/Primary Examiner, Art Unit 2852